Title: To James Madison from Thomas B. Parker, 18 January 1821
From: Parker, Thomas B.
To: Madison, James


                
                    Sir
                    Boston Jany 18th. 1821
                
                Permit me, though personally a stranger to you, respectfully to solicit your opinion, if I am not too intrusive, on two important political questions, which, at present, agitate the publick mind in massachusetts.
                You, doubtless, have heard, Sir, that the people of this Commonwealth, deemed it necessary, on the seperation of Maine, to amend their state constitution. Accordingly delegates were chosen from every town, and have met in convention, and have made alterations and amendments in the

constitution, which are to be submitted to the people the ensuing spring, for their acceptance or non-acceptance.
                The convention, after much opposition, have concluded not to make any alteration in the manner of apportioning the Senate, that is the Senate are to be apportioned on valuation and not on population. It is held by those who are in favor of this method that it is the best method they can devise to secure in the Senate a sufficient negative on the popular branch, and by those, who are in favor of the senate’s being based on population and chosen in districts, it is held that to apportion the senate on property or valuation is contrary to the principles of republicanism and equal rights and has an aspect too aristocratical to be relished by them. The convention have also concluded that the people should be compelled to support publick teachers of morality and religion. This question has been strenuously opposed by able divines, as well as laymen, on the ground, that civil government has no right to interfere with religious concerns and that religion needs not the aid of government to support it, and that to compel men to aid in support of religious teachers, is infringing on the sacred rights of conscience.
                Now Sir, if I am not too presuming, I respectfully solicit your opinion on those two questions; as I am in doubt, and seek information, being anxious to decide correctly, and not give my humble support, however small, to measures that are not con[s]istent with genuine republican principles and equal rights. Pray Sir excuse the liberty I have taken. With sentiments of great Respect I am Sir Your obt. Humb. Servt.
                
                    Thomas B Parker
                
            